ADVISORY ACTION
The proposed amendment of claim 1 involving nodes and antinodes would necessitate further search and consideration.  
Although applicant points out support for the proposed amendment to independent claim 1 itself, new matter and enablement issues are raised for some of the dependent claims.  For example, if, as required by claim 10, the first and second particles have acoustic contrast factors with the same sign, why are first particles directed to nodes and second directed to antinodes? Where is this described in the specification?  Also, are all the particle types of claims 3 and 4 described in combination with the new requirements of the proposed independent claim? Note especially that the last example of first particles in claim 4 are viruses, which would require the viruses to be directed to nodes, opposed the example cited in [0053] and applicants remarks.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L SORKIN whose telephone number is (571)272-1148. The examiner can normally be reached 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID L. SORKIN
Examiner
Art Unit 1774



/DAVID L SORKIN/Primary Examiner, Art Unit 1774